
	
		I
		111th CONGRESS
		1st Session
		H. R. 418
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To confirm the jurisdiction of the Consumer Product
		  Safety Commission with respect to releasing systems on residential window bars
		  and to establish a consumer product safety standard ensuring that all such bars
		  include a quick-release mechanism.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Access in Fire Emergencies Act of
			 2009.
		2.Congressional
			 findingsThe Congress finds
			 the following:
			(1)The United States
			 Fire Administration (USFA) of the Department of Homeland Security encourages
			 prevention, fire sprinklers, smoke detectors, and planned escape routes as main
			 goals of avoiding casualties in residential and commercial fires.
			(2)Window bars are
			 most prevalent in low-income areas and high crime areas, where other security
			 risks often overshadow fire safety standards.
			(3)According to the
			 USFA, children, the elderly, persons who are mobility-impaired, and
			 firefighters are especially vulnerable to fatalities or injuries involving
			 residential window bars.
			(4)Persons have died in residential fires as a
			 result of being trapped by window bars in at least 14 States, including
			 Alabama, Arizona, California, Florida, Georgia, Kansas, Michigan, Mississippi,
			 Missouri, New Jersey, Oklahoma, Pennsylvania, Tennessee, and Texas.
			(5)Some States,
			 including Mississippi, California, Texas, and, most recently, Oklahoma, have
			 established safety standards for window bars.
			(6)On June 12, 2005,
			 five children were killed in a house fire in Philadelphia, Pennsylvania, when
			 their escape was prevented by ground-level, residential window bars.
			(7)Collecting information on a national basis
			 regarding the risks and casualties caused by window bar entrapment during
			 residential fires will help in raising public awareness of such risks and
			 casualties.
			3.Definition of
			 window barsFor purposes of
			 this Act, the term window bars means any metal or other bars,
			 grills, grates, heavy-duty screens, glazing, or other barriers that are
			 designed—
			(1)to
			 cover exterior and interior escape windows in residential dwelling units;
			 and
			(2)to deter any
			 physical security threats to the home, including threats from burglars.
			Such term does
			 not include any such barriers that (A) protect children from falling from open
			 windows in upper floors of buildings, and (B) protect nonresidential or
			 commercial properties.4.Safety standard
			 for window bars
			(a)Rulemaking
			 requiredThe Consumer Products Safety Commission (in this Act
			 referred to as the Commission) shall initiate a rulemaking
			 proceeding under section 553 of title 5, United States Code, within 90 days
			 after the date of the enactment of this Act to establish a consumer product
			 safety standard under section 7(a) of the Consumer Product Safety Act (15
			 U.S.C. 2056(a)) for window bars, except that the Commission may extend such
			 90-day period for good cause. Notwithstanding any other provision of law,
			 including chapter 5 of title 5, United States Code, the Commission shall
			 promulgate a final rule establishing such consumer product safety standard
			 within 12 months after the date on which the rulemaking pursuant to this
			 subsection is initiated, except that the Commission may extend such 12-month
			 period for good cause. Such consumer product safety standard shall take effect
			 upon the expiration of the 6-month period beginning on the date on which the
			 final rule establishing such standard is promulgated.
			(b)Releasing system
			 requirementThe standard
			 established pursuant to subsection (a) shall—
				(1)require all window
			 bars that are manufactured or installed in the United States to incorporate
			 releasing systems that meet the minimum standards under subsection (c);
			 and
				(2)address releasing
			 systems for interior- and exterior-based window bars.
				(c)Minimum
			 standards for releasing systemsThe minimum standards under this
			 subsection for releasing systems for window bars shall require that such
			 systems—
				(1)when actuated, can
			 move such bars and provide egress to occupants of residential dwelling units
			 equipped with such bars; and
				(2)at a minimum, can
			 be actuated manually from the interior of a residential dwelling unit and
			 provide escape through the protected opening.
				(d)ConsultationIn
			 developing the standard pursuant to subsection (a), the Commission shall
			 consult with experts, including manufacturers of window bars, housing and
			 building codes authorities, and representatives of the United States Fire
			 Administration, the National Fire Protection Association, Underwriters
			 Laboratories, Inc., officials in States that have in effect window bar safety
			 standards, and other similar public safety-related organizations.
			(e)EnforcementCompliance with the consumer product safety
			 standard established pursuant to this section shall be enforced under the
			 Consumer Product Safety Act.
			5.Labeling
			 requirementThe Consumer
			 Products Safety Commission shall require each manufacturer selling, or offering
			 for sale, in the United States, any window bars to include in the packaging for
			 the window bars a written statement clearly explaining how the window bars are
			 to be configured and installed and the inclusion and operation of the releasing
			 system incorporated pursuant to section 4(b).
		6.Federally
			 assisted housingIt is the
			 sense of the Congress that all public housing dwelling units, all dwelling
			 units assisted under section 8 of the United States Housing Act of 1937, all
			 manufactured housing units, and all homes purchased using any loan made,
			 insured, or guaranteed under the National Housing Act or title 38, United
			 States Code, should meet a minimal standard for use of window bars that
			 requires such bars to incorporate an emergency releasing system.
		7.Provision of
			 dataThe Commission shall
			 establish and maintain a National Electronic Injury Surveillance System (NEISS)
			 code and system for collection of information and statistics on casualties
			 associated with window bars.
		8.No
			 Effect on State lawNotwithstanding section 26 of the Consumer
			 Product Safety Act (15 U.S.C. 2075), this Act may not be construed to annul,
			 alter, impair, affect, or exempt any person subject to the provisions of this
			 Act from complying with any provision of the law of any State or any political
			 subdivision thereof, except to the extent that such provisions of State law are
			 inconsistent with any provision of this Act, and then only to the extent of the
			 inconsistency. A provision of State law may not be considered to be
			 inconsistent with this Act if such provision applies more stringent
			 requirements with respect to window bar releasing systems than is afforded by
			 this Act.
		9.NoticeThe Commission shall promptly, upon the
			 enactment of this Act, take such actions as may be appropriate to inform all
			 manufacturers of window bars distributed in interstate commerce or installed
			 within the United States of the provisions of this Act.
		10.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Consumer Product Safety Commission for
			 carrying out this Act such sums as may be necessary for each of fiscal years
			 2010 through 2014.
		
